Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Qu (CN 208049492).
Regarding claim 10, Qu, Fig. 1-5, discloses a drain wye strainer valve assembly, comprising; a unitary body 111-112 having a fluid passageway defined by a first section (portion of 12 extending from 13), a second section 111-112, and a third section (downward extending portion adjacent 17), wherein: said first section (portion of 12 extending from 13) is generally perpendicular to said second section creating a tee in the fluid passageway at the first intersection (at valve 13) in the fluid passageway; said first section having a first port (connection of 12 to 111-112 at valve 13) ; said second section having a second 114 and a third port 115 on opposite sides of said first intersection of said unitary body; said third a third section (downward extending portion adjacent 17) intersecting said second section 111-112 at an angle (Fig 4 shows about 45 degree angle) adjacent to said first intersection creating a second intersection (at filter 1132) that is located in the fluid passageway between said first intersection (at valve 13) and said third port 115; said third section including a screen 1132 within the fluid passageway; and a first valve member 13 located at said first intersection of said unitary body.
The recitation “ball drain wye strainer valve assembly” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Qu is readable as a “ball drain wye strainer valve assembly”.
As to claim 11, a diversion member (notch between 111 and 112 at top of filter 1132 in Fig 4) in said second intersection angled to direct fluid toward said third section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 9-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden (20140261848) in view of Johnson VG1000 series Ball valve Bulletin  (Published Jan-2020, hereinafter Johnson).
Regarding claims 1, 3, Roden, Fig. 1-10, discloses a ball drain wye strainer valve assembly, comprising: a unitary body 100 having a fluid passageway defined by, a second section 200, and a third section 400, wherein:; said second section having a second port 220 and a third port 230 on opposite sides of first valve 500 of said unitary body; said third section 400 angularly intersecting said second section 200 adjacent to said first section creating a second intersection that is located in said fluid passageway between said first valve 500 intersection and said third port; said third section having a fourth port 420; and said fluid passageway including a diversion member (at top of 600 in Fig 4B) in said second intersection angled to direct fluid leaving said first valve toward said third section 400.
Roden discloses the first valve 500 as a two-way ball valve but fails to disclose ball valve as a 3-way valve selectively forming a first intersection between second and third ports of straight (second) section with first (purge) section extending away from the intersection and having a second valve at downstream location in the first (purge) section sealed by a cap. Johnson, Page5 , teaches Y-strainer valve assembly comprising a ball valve as a 3-way valve selectively forming a first intersection between second and third ports of straight (second) section with first (bypass purge) section extending away from the intersection and having a second valve (bypass valve) at downstream location in the first (purge) section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Roden with a first (purge) section (with a second valve at downstream location in the first section) intersecting the first valve which is formed as a 3-way ball valve as taught by Johnson in order to enable diversion of fluid from either direction into a further valve controllable purge bypass section. 
As to claim 2, a screen 600 positioned in said fluid passageway in a portion of said third section 400.
As to claim 5, Roden as modified fails to disclose brass as material of body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made unitary body in the device disclosed by Roden as modified using brass since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements.
As to claim 6, a plug 610 is coupled to said fourth port.
As to claim 9, the angle of the intersection between the third section 400 and second section 200 in the fluid passageway is approximately 45 degrees.
As to claims 10, 12 and 17, Roden, Fig. 1-10, discloses a ball drain wye strainer valve assembly, comprising; a unitary body 100 having a fluid passageway defined by a second section 200, and a third section 400, said second section having a second 220 and a third port 230 on opposite sides of first valve500  of said unitary body; said third section 400 intersecting said second section at an angle adjacent to said first valve  creating a second intersection that is located in the fluid passageway between said first valve 500 and said third port 230; said third section 400 including a screen600 within the fluid passageway.
Roden discloses the first valve 500 as a two-way ball valve but fails to disclose ball valve as a 3-way valve selectively forming a first intersection between second and third ports of straight (second) section with first (purge) section extending away from the intersection and having a second valve at downstream location in the first (purge) section sealed by a cap. Johnson, Page5 , teaches Y-strainer valve assembly comprising a ball valve as a 3-way valve selectively forming a first intersection between second and third ports of straight (second) section with first (bypass purge) section extending away from the intersection and having a second valve (bypass valve) at downstream location in the first (purge) section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Roden with a first (purge) section (with a second valve at downstream location in the first section) intersecting the first valve which is formed as a 3-way ball valve as taught by Johnson in order to enable diversion of fluid from either direction into a further valve controllable purge bypass section. 
As to claim 11, a diversion member (at top of 600 in 4B) in said second intersection angled to direct fluid toward said third section 400.
As to claim 14, Roden as modified fails to disclose brass as material of body. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made unitary body in the device disclosed by Roden as modified using brass since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements.
As to claims 15 and 16, Roden as modified fails to disclose press-fittings at second and third ports .  However, Official Notice is taken that press-fit seals at fluid connections, for the purpose of preventing leakage are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ press-fit seals at fluid connections in the device of Roden as modified for the purpose of preventing leakage as is widely known and notoriously old in the art.
As to claim 18, Roden, Fig. 1-10, discloses a ball drain assembly, comprising: a unitary body 100 having a fluid passageway defined by a second section 200, and a third section 400,; said second section having a second port 220 and a third port 230 on opposite sides of said first intersection in said third passageway; said third section intersects said second section at an angle adjacent to first valve 500 creating a second intersection in said fluid passageway; said third section having a fourth port 420; and said fluid passageway including a diversion member (at top of 600 in 4B) in said second intersection; a first valve member 500 located in said unitary body.
Roden discloses the first valve 500 as a two-way ball valve but fails to disclose ball valve as a 3-way valve selectively forming a first intersection between second and third ports of straight (second) section with first (purge) section extending away from the intersection and having a second valve at downstream location in the first (purge) section sealed by a cap. Johnson, Page5 , teaches Y-strainer valve assembly comprising a ball valve as a 3-way valve selectively forming a first intersection between second and third ports of straight (second) section with first (bypass purge) section extending away from the intersection and having a second valve (bypass valve) at downstream location in the first (purge) section.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Roden with a first (purge) section (with a second valve at downstream location in the first section) intersecting the first valve which is formed as a 3-way ball valve as taught by Johnson in order to enable diversion of fluid from either direction into a further valve controllable purge bypass section. 
As to claim 20, a strainer 600 is in the fluid passageway of said third section 400.
Claim(s) 4, 7, 8, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden (20140261848) in view of Johnson VG1000 series Ball valve Bulletin (Published Jan-2020, hereinafter Johnson) further in view of Olsen (8316886).
As to claim 4, 7, 13, 19, Roden as modified (teaches in of Johnson a 3-way ball valve) fails to disclose details of 3-way ball valve. Olsen teaches a 3-way ball valve 278 (Fig 15-17) at a first intersection as a T-Ball valve supported by a bonnet (abutted portion of 264) coupled to the second port.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Roden as modified with 3-way ball as T-Ball valve supported by a bonnet extending from adjacent port as taught by Olsen as an art-recognized functionally equivalent substitute 3-way ball mechanism yielding predictable results of switchable connections between 3 conduits.
As to claim 8, Roden as modified (teaches in of Johnson a 3-way ball valve) fails to disclose  a cap at the end of first (purge) port. Olsen, Fig 9, teaches a purge port with a cap 81 at the port.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Roden as modified with a cap a the first (purge) port as taught by Olsen in order to prevent unwanted ingress. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753